Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 18 objected to because of the following informalities:  “the third layer” bridging lines 2-3 should be --the second layer-- to be consistent with the amendment made bridging lines 1-2 .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 13, 15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0322418 to Lin in view of US 2002/0135876 to Holm in view of US 6161500 to Kopacz in view of US 2002/0094388 to Fonash.
Lin teaches a method for forming an optical component of a virtual reality or augment reality display device [0003-0004].  The optical component is a waveguide having a plurality of nanobeams that form a pattern on a substrate [0293].  These nanobeams comprise materials having a relatively high refractive index (eg above 2) including TiO and ZrO [0295].  Thereafter, a layer of optically-transmissive spacer material is formed on and between the nanobeams by CVD [0313].  The formed spacer layer has a refractive index of 1-2 [0303].  Lin does not teach the details of the CVD process used to deposit the spacer material including using silica precursors to form a silica (ie quartz) spacer layer. 

However, Holm teaches a method for making grating structures generally useful in a variety of optical applications [0002] including waveguides [0010].  The process includes forming the grating structure using conventional methods such as lithographic methods [0056] and filling the structure with silica deposited by PECVD [0068].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit silica as a spacer layer.  Silica meets the requirements set forth by Lin by providing physical spacing, having a refractive index between 1-2 and is optically transmissive.
Further, Kopacz teaches a method for performing PECVD where the precursor gases are kept separate until they are injected and mixed in the processing space proximate to the substrate (2:53-60).  This prevents the premature reaction of the precursor materials (2:1-7).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice keep the precursor gases separate until proximate to the substrate.  Doing so predictably results in deposition the silica layer by PECVD.
Further, Fonash teaches a method for depositing a silica layer by PECVD at low temperature and low pressure (abstract).  In particular, the temperature is 25-250 °C and the pressure is 0.001-100 Torr [0011].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice PECVD and look to Fonash for a suitable temperature and pressure for depositing silica.

Claim 17:
Lin teaches that the nanobeams are formed by nanoimprinting [0230].
Claims 18-20:
Lin teaches forming nanobeams on both sides of the substrate having different patterns (Fig. 14A).  As part of this embodiment, it would have been obvious to fill the pattern on both sides with the spacer material as a duplication of the single sided embodiment.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0322418 to Lin in view of US 2002/0135876 to Holm in view of US 6161500 to Kopacz in view of US 2002/0094388 to Fonash US 2017/0294339 to Tapily.
The prior art references discussed above do not teach annealing the silica layer.  However, Tapily teaches a method for filling a grating structure with silica including a post-deposition annealing step at 500°C [0058].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a post-deposition annealing step.  In addition to suitability, such annealing is understood to density the material.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) under 103 have been fully considered and are persuasive in light of co-filed claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further search.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1759